[Cite as State v. Hayes, 2021-Ohio-2962.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellee                     Hon. W. Scott Gwin, J.
                                                Hon. William B. Hoffman, J.
 -vs-
                                                Case No. 2020 CA 00073
 MATTHEW HAYES

        Defendant-Appellant                     OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 2020 CR
                                                00219


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        August 26, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 WILLIAM C. HAYES                               APRIL F. CAMPBELL
 Licking County Prosecutor                      46 ½ N. Sandusky Street
                                                Delaware, Ohio 43015
 PAULA M. SAWYERS
 Assistant Prosecuting Attorney
 20 S. Second Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2020 CA 00073                                                     2


Hoffman, J.
       {¶1}      Defendant-appellant Mathew Hayes appeals the judgment entered by the

Licking County Common Pleas Court convicting him of burglary (R.C. 2911.12(A)(1)) and

sentencing him to a term of incarceration of four to six years. Plaintiff-appellee is the

state of Ohio.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}      On May 10, 2020, Robert Wise lived in a room in a boarding house in

Newark, Ohio. Around 10:30 or 11:00 a.m., he leaned back in his recliner to rest after

taking his medication, and fell asleep. He left the door to his room open about 18-24

inches to allow air to circulate for his respirator. Wise awakened to find Appellant standing

in his room. Wise recognized Appellant because Appellant visited the man who lived in

the room next to Wise, and knew Appellant’s first name was Matt. Wise immediately

noticed items missing from a table next to his recliner: a bottle of mace, cigarettes, two

lighters, a pocketknife, a cell phone, and money.           He later discovered a guitar

autographed by Keith Urban was missing from his room.

       {¶3}      When Wise woke up, Appellant ran out the door to the room and ran

upstairs. Wise followed, telling Appellant to return his missing items. Appellant shoved

Wise and ran. Wise followed Appellant outside to the porch, where Wise grabbed

Appellant and again demanded his things back. A friend of Wise’s who lived across the

street came outside and asked what he could do to help. Wise asked his friend to call

Wise’s cell phone. The phone began ringing in Appellant’s pocket.

       {¶4}      Appellant shoved Wise over the edge of the porch and took off running.

Wise chased Appellant and caught him. When Wise shook Appellant, Wise’s knife fell

out of Appellant’s pants leg. Appellant shoved Wise again, and threw something down
Licking County, Case No. 2020 CA 00073                                                    3


the alley. Wise found his cell phone in pieces in the alley. Police officers later found one

of Wise’s lighters in the alley.

       {¶5}   Officers arrived on the scene, helped Wise back to his room, got him on his

oxygen, and called paramedics. Wise dislocated his elbow in the scuffle with Appellant,

and had multiple bruises and cuts. Officers located Appellant, who agreed to go with the

officers to Appellant’s boarding house for identification. Upon seeing Appellant, Wise

stated, “That’s the son of a bitch who stole from me.” Tr. 88.

       {¶6}   Officer David Arndt of the Newark Police Department interviewed Appellant

after Mirandizing him. Appellant admitted to having an altercation with Wise, but denied

taking any items from Wise’s room. However, Officer Arndt noted Appellant’s story kept

changing. Appellant told police where he had thrown a lighter, and later pointed out the

location to police. The lighter was one of the two lighters reported stolen by Wise.

       {¶7}   Appellant was indicted by the Licking County Grand Jury on one count of

burglary. The case proceeded to bench trial in the Licking County Common Pleas Court.

       {¶8}   At trial, Appellant testified he was at the boarding house on May 10, 2020,

to visit his friend who lived next to Appellant. He testified when he walked by Appellant’s

room, the door was wide open. Appellant testified his friend wanted to go to Circle K to

get Wi-Fi and slushies. Appellant testified he went to the boarding house kitchen for

water, then headed to the front door of the building. He stopped to pick up a lighter which

was on the threshold of the door. As he put the lighter in his pocket, Wise woke up and

started “spazzing out,” yelling Appellant had robbed him. Tr. 154-55. Appellant testified

Wise started hitting him with a cane. Appellant denied taking any of Wise’s items other

than the lighter he had picked up in the doorway, and denied entering Wise’s room.
Licking County, Case No. 2020 CA 00073                                                 4


         {¶9}   Appellant moved for a directed verdict of acquittal pursuant to Crim. R.

29(A), arguing the State did not present evidence he entered Wise’s room by force,

stealth, or deception because the door was open, and no one saw Appellant enter the

room. The trial court overruled the motion, finding while there was evidence the door was

open 18-24 inches, based on the layout of the room a person could see Wise asleep in

his recliner from the doorway, and Appellant entering the room while Wise was sleeping

in plain view was sufficient evidence to demonstrate stealth.      The trial court found

Appellant guilty of burglary, and sentenced him to a term of incarceration of four to six

years.

         {¶10} It is from the October 27, 2020 judgment of conviction and sentence

Appellant prosecutes his appeal, assigning as error:



                I. MATTHEW HAYES’S CONVICTION FOR BURGLARY SHOULD

         BE REVERSED BECAUSE THERE WAS INSUFFICIENT EVIDENCE

         THAT HE USED FORCE, STEALTH, OR DECEPTION UPON ENTERING

         THE VICTIM’S OPEN-DOORED ROOM.

                II. MATTHEW HAYES’S CONVICTION SHOULD BE REVERSED

         BECAUSE THE DEARTH OF EVIDENCE TO SUGGEST THAT HAYES

         ACTED BY FORCE STEALTH OR DECEPTION UPON TRESPASS

         WEIGHS MANIFESTLY AGAINST CONVICTING HIM OF BURGLARY.
Licking County, Case No. 2020 CA 00073                                                     5


                                               I., II.

       {¶11} Appellant argues his conviction is not supported by sufficient evidence and

is against the manifest weight of the evidence based on a lack of evidence he entered

Wise’s room by force, stealth or deception.

       {¶12} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶13} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶14} Appellant was convicted of burglary in violation of R.C. 2911.12(A)(1):



              (A) No person, by force, stealth, or deception, shall do any of the

       following:

              (1) Trespass in an occupied structure or in a separately secured or

       separately occupied portion of an occupied structure, when another person

       other than an accomplice of the offender is present, with purpose to commit
Licking County, Case No. 2020 CA 00073                                                    6


       in the structure or in the separately secured or separately occupied portion

       of the structure any criminal offense[.]



       {¶15} Stealth has been defined as “any secret, sly or clandestine act to avoid

discovery and to gain entrance into or to remain within a residence of another without

permission.” State v. Ward, 85 Ohio App.3d 537, 540, 620 N.E.2d 168, 170 (3d Dist.

Hancock 1993). Appellant cites this Court to two cases from the Second District, in which

the court of appeals found a defendant’s entry into an open garage in broad daylight,

without further evidence of stealthy behavior or deception, was insufficient to support a

burglary conviction. State v. Patton, 2nd Dist. Clark No. 2011 CA 94, 2013-Ohio-961;

State v. Pullen, 2nd Dist. Greene No. 91 CA 33, 1992 WL 142271 (June 25, 1992).

       {¶16} Because Wise’s door was open, Appellant argues this case is similar to

Patton and Pullen, and distinguishable from State v. Bolden, 5th Dist. Stark No. 2002–

CA–00235, 2002–Ohio–6976, in which this Court held although the defendant walked into

an open garage in broad daylight, there was evidence of stealth because he walked up

and down the street to ensure he was unobserved while looking for a garage he could

easily break into, and he had concealed his bolt cutters to avoid arousing suspicion.

       {¶17} In the instant case, there was testimony Wise’s door was not wide open, but

was open somewhere between 18-24 inches. The photographs taken by police and

admitted into evidence demonstrate a person entering the doorway would see Wise

asleep in his recliner, as well as the table next to him from which all the items except the

guitar were stolen. When Wise woke up, Appellant immediately fled Wise’s room, and

“took off running upstairs.” Tr. 16. Viewed in a light most favorable to the State, we find
Licking County, Case No. 2020 CA 00073                                                       7


this evidence sufficient from which a rational trier of fact could have found Appellant

entered the room by stealth.

       {¶18} We also find the judgment is not against the manifest weight of the

evidence. Wise testified the door was only open around 18-24 inches. There was

evidence presented any person entering the room would see Wise asleep in the recliner,

and would see the table next to the recliner from which the items were stolen. However,

Wise did not wake up until Appellant had taken the items. When Wise woke up, Appellant

fled from the apartment and ran upstairs. Based on Wise’s testimony and the evidence

of the layout of Wise’s room, we find the trial court did not lose its way in finding Appellant

entered by stealth, and the judgment is not against the manifest weight of the evidence.

       {¶19} Appellant’s first and second assignments of error are overruled.             The

judgment of the Licking County Common Pleas Court is affirmed.



By: Hoffman, J.
Baldwin, P.J. and
Gwin, J. concur